NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Argued January 26, 2010
                                    Decided January 29, 2010

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               RICHARD A. POSNER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 08‐3269

FREDRICK H. LENOVER,                                   Appeal from the United States District
     Petitioner‐Appellant,                             Court for the Southern District of Indiana,
                                                       Terre Haute Division.
       v.
                                                       No. 2:07‐cv‐00369‐LJM‐JMS
UNITED STATES OF AMERICA,
     Respondent‐Appellee.                              Larry J. McKinney,
                                                       Judge.

                                            O R D E R

    Fredrick  Lenover  is  a  federal  prisoner  who  moved  to  vacate  his  sentence  under  28
U.S.C.  §  2255.    Lenover  and  four  codefendants  were  convicted  of  conspiring  to  distribute
methamphetamine and to possess methamphetamine with the intent to distribute in violation
of 21 U.S.C. § 846 and § 841(a)(1); ten additional codefendants entered into plea agreements
with the government.  Lenover was sentenced to 350 months’ imprisonment.  We affirmed the
convictions, United States v. Gray, 410 F.3d 338, 349 (7th Cir. 2005), and Lenover’s sentence,
United States v. Lenover, 182 F. App’x 563, 566 (7th Cir. 2006).

    Lenover’s § 2255 motion alleged that trial counsel provided ineffective assistance because
he failed to undertake a good‐faith analysis of the case and thus provided unreasonable advice
No. 08‐3269                                                                                  Page 2

that caused Lenover to reject a plea offer he otherwise would have accepted.  The district court
denied  Lenover’s  §  2255  motion  without  holding  an  evidentiary  hearing.    We  issued  a
certificate  of  appealability  on  the  question  of  whether  trial  counsel  provided  ineffective
assistance during the plea negotiations.

    Lenover argues on appeal that the district court erred by denying his § 2255 motion without
holding an evidentiary hearing.  Lenover is entitled to an evidentiary hearing under 28 U.S.C.
§ 2255(b) only if he has alleged facts that, if proven, would entitle him to relief.  See Sandoval v.
United States, 574 F.3d 847, 850 (7th Cir. 2009).  To prevail on his ineffective‐assistance claim,
Lenover must present (1) allegations that, if proven, demonstrate that counsel’s performance
during plea negotiations was objectively unreasonable, and (2) evidence that the likelihood he
was prejudiced by counsel’s constitutionally deficient performance is better than negligible.
See Strickland v. Washington, 466 U.S. 668, 687 (1984); Julian v. Bartley, 495 F.3d 487, 495, 499–500
(7th Cir. 2007).  “Ineffective‐assistance claims often require an evidentiary hearing because they
frequently allege facts that the record does not fully disclose.”  Osagiede v. United States, 543
F.3d 399, 408 (7th Cir. 2008).

    The government acknowledged at oral argument that it had sent a letter to Lenover’s trial
counsel requesting his take on Lenover’s allegations.  But trial counsel never responded, and
the government never followed up.  We believe that hearing from trial counsel would be useful,
so we VACATE the judgment and REMAND for the limited purpose of soliciting his testimony.